- Produced by Pellegrini and Associates, Inc. | 134 Spring Street New York NY 10012 | (212) 925-5151 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03534 Name of Fund: Ready Assets U.S.A. Government Money Fund Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Anne Ackerley, Chief Executive Officer, Ready Assets U.S.A.
